ICJ_088_Lockerbie_LBY_GBR_2003-09-10_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

ANNÉE 2003
2003
10 septembre
Rôle général
n°88
10 septembre 2003

AFFAIRE RELATIVE À DES QUESTIONS D’ INTERPRETATION ET D’APPLICATION
DE LA CONVENTION DE MONTREAL DE 1971 RESULTANT
DE L’INCIDENT AERIEN DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ROYAUME-UNI)

ORDONNANCE

Le président de la Cour internationale de Justice,
Vu l’article 48 du Statut de la Cour et l’article 88 de son Règlement,

Vu la requête enregistrée au Greffe de la Cour le 3 mars 1992, par laquelle la Grande
Jamahiriya arabe libyenne populaire et socialiste a introduit une instance contre le Royaume-Uni de
Grande-Bretagne et d’Irlande du Nord au sujet d’un «différend entre la Libye et le Royaume-Uni
concernant l’interprétation ou l’application de la convention de Montréal» du 23 septembre 1971
pour la répression d’actes illicites dirigés contre la sécurité de l’aviation civile,

Vu l’ordonnance du 19 juin 1992, par laquelle la Cour a fixé au 20 décembre 1993 et
au 20 juin 1995 les dates d’expiration des délais pour le dépôt, respectivement, du mémoire de la
Libye et du contre-mémoire du Royaume-Uni,

Vu le mémoire déposé par la Libye et les exceptions préliminaires présentées par le
Royaume-Uni dans les délais ainsi fixés,

Vu l'arrêt du 27 février 1998, par lequel la Cour a statué sur les exceptions préliminaires,
Vu l’ordonnance du 30 mars 1998, par laquelle la Cour a fixé au 30 décembre 1998 la date

d’expiration du délai pour le dépôt du contre-mémoire du Royaume-Uni, et l’ordonnance
du 17 décembre 1998, par laquelle le juge doyen a reporté cette date au 31 mars 1999,
-2-

Vu le contre-mémoire déposé par le Royaume-Uni dans le délai ainsi prorogé,

Vu l’ordonnance du 29 juin 1999, par laquelle la Cour, compte tenu de l’accord des Parties
et des circonstances particulières de l’espèce, a autorisé la présentation d’une réplique de la Libye
et d’une duplique du Royaume-Uni et a fixé au 29 juin 2000 la date d’expiration du délai pour le
dépôt de la réplique de la Libye,

Vu la réplique déposée par la Libye dans le délai ainsi fixé,

Vu l’ordonnance du 6 septembre 2000, par laquelle le président de la Cour a fixé au
3 août 2001 la date d’expiration du délai pour le dépôt de la duplique du Royaume-Uni,

Vu la duplique déposée par le Royaume-Uni dans le délai ainsi fixé;

Considérant que, par une lettre datée du 9 septembre 2003 et déposée au Greffe le même
jour, les agents des deux Parties ont conjointement notifié à la Cour que «la Jamahiriya arabe
libyenne et le Royaume-Uni sont convenus de se désister de l’instance introduite par la requête de
la Libye déposée le 3 mars 1992 et de renoncer à toute action en l’affaire»,

Prend acte du désistement, par accord des Parties, de l’instance introduite le 3 mars 1992 par
la Grande Jamahiriya arabe libyenne populaire et socialiste contre le Royaume-Uni de
Grande-Bretagne et d’Irlande du Nord, ainsi que de toute action en l’affaire;

Prescrit que l'affaire soit rayée du rôle.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la Paix, à La Haye,
le dix septembre deux mille trois, en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et les autres seront transmis respectivement au Gouvernement de la Grande Jamahiriya arabe
libyenne populaire et socialiste et au Gouvernement du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord.

Le président,
(Signé) SHI Jiuyong.

Le greffier,
(Signé) Philippe COUVREUR.
